 


115 HRES 52 EH: 
U.S. House of Representatives
2017-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 52 
In the House of Representatives, U. S., 
 
January 13, 2017 
 
RESOLUTION 
 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:  Committee on Agriculture:Ms. Blunt Rochester.

Committee on the Budget:Ms. Wasserman Schultz, Mr. Brendan F. Boyle of Pennsylvania, Mr. Khanna, Ms. Jayapal, and Mr. Carbajal. Committee on Foreign Affairs:Mr. Ted Lieu of California.

Committee on Natural Resources:Ms. Hanabusa, Ms. Barragán, Mr. Soto, Mr. Panetta, Mr. McEachin, and Mr. Brown of Maryland. Committee on Oversight and Government Reform:Mrs. Demings, Mr. Krishnamoorthi, and Mr. Raskin.

Committee on Science, Space, and Technology:Ms. Rosen. Committee on Small Business:Mr. Evans and Mrs. Murphy of Florida.

Committee on Veterans’ Affairs:Mr. Correa.   Karen L. Haas,Clerk. 